Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of 17 February 2022.

Amendments Received
Amendment to the claims were received and entered on 16 May 2022.

Election/Restrictions
	The restriction requirement of Dec 14, 2018  is hereby withdrawn.

Status of the Claims
Claims pending: 1-3, 6-7, 10-11, and 13-15 
Claims cancelled: 4-5, 8-9, and 12
Examined herein: claims 1-3, 6-7, 10-11, and 13-15.

Withdrawn Rejections
The rejections to claims 1-3 and 11 under 35 U.S.C. §101 are withdrawn in view of Applicant's amendments. As to the subject eligibility, in the amended claims, the algorithm for designing and deconvoluting the tags is integrated into the practical application of using specific novel nucleic acid sequences for tag design and deconvolution. The instant invention as a whole, is eligible subject matter. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Player on August 16, 2022.
The application has been amended as follows: 
Claims 1-3. (As currently presented).
Claims 4-5. (Cancelled).
Claims 6-7. (As currently presented).
Claims 8-9. (Cancelled).
Claims 10-11. (As currently presented).
Claims 12. (Cancelled).
Claims 13-15. (As currently presented).


Reasons for Allowance
The specific 14-mers created by the claimed "operational algorithm" are neither taught nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claim 1-3 and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631